Interim Decision #1600

MATTER OF Af31TROION •
In Visa, Petition Proceedings
A-13511195
Decided by Regional Commissioner May 17, 1986

A medical technologist is not a member of the professions within the contemplation of section 208(a) (8) of the Immigration and Nationality Act, as
amended by P.L. 89-236, and, therefore, is ineligible for third preference
classification.

Discussion: The District Director, Cleveland, Ohio denied the •
petition and certified the case to this office for review.
The petition seeks third preference classification of the beneficiary •
as a, member of the professions based upon her qualifications as a
medical technologist. She is a native and citizen of the Philippines,
born January 15,. 1938. She was awarded a bachelor of science
degree in medical technology by the Centro Eseolar University,
Manila, Philippines, in May 1962 and successfully completed. a oneyear course in medical technology at St. Vincent's Hospital, Bridgeport, Connecticut, in October 1963. There is no doubt that the •
beneficiary is well trained as a medical technologist. She was eertifled as such on January 1R, 1986 by the Registry of Aferliral Teohuologists of the American Society of Clinical Pathologists.
The record sets forth that the American Society of Clinical Pathologists in 1928 established the Registry of Medical Technologists.
The Registry has come to be recognized by the-leading hospital '
groups as the only authoritative qualifying body for this field. The
record also shows that the requirements established by the Registry
,E.,re recognized by such medical organizations as the American Medical Association, the American College of Surgeons, the American
College of Physicians, the American Hospital Association, and by•
pathologists, other physicians and hospital superintendents.
The Registry defines a medical technologist as one who, "by education and training, is capable of performing, under the supervision
of a: pathologist or other qualified physician, the various chemical, •
660

Interim Decision #1600
microscopic; bacteriologic and other medical laboratory procedures

used in the, diagnosis, study and treatment of disease."
The Registry's pre-technical training requirements are as follows:
Since afinbarY 1. 1962, the pre-technical: educational requirements for admission to a School of Medical Technology approved by the Council pave been as
follows:
Graduation from an accredited high school or equivalent.
Three years (90 semester hours or 135 quarter hours) of collegiate training
in any college or university approved by a recognized regional accrediting
agency dre required. The three yeirs of college should be acceptable as the
first three years of a baccalaureate program in Medical Technology. When
preparatory training is properly integratdd with profiessional training in a boaaffiliated with a college or university, snob training maid lead to
pltal
a baccalaureate degree in Medical Technology. .Aceredited collegiate training
in preparation for the -study of Medical Technology, as for any professional
career, should provide the opportunity for a broad general education to include
English, Social Seances, Arts and Humanities.

Section 101(a) (32) of the Act, as amended, states the term "profession" shall include, but' not be limited to, architects, engineers,'
lawyers, physicians, surgeons and teaohers in elementary or second- .
cry schools, colleges, academies or seminaries. Because the occupa:
tion of medical technologist is not by -Statute classified as a profession, and does not appear on the list of occupations granted blanket
certifications by the Secretary of Labor set forth in 29 CFR 60.4, the
District Director in accordance with 8 CFR 204.2(f) referred thismatter to the Bureau. of Employment Security of the Department
of Labor for a determination as to whether the certification required
by section 212 (9..) (14), of the Act Should.be issued and for an uproar.
sion of opinion as to beneficiary's qualifications as a. member of the..
professions.
Without issuing the certification, the Bureau of 'Employment Security returned the Form ES-575A, Statement of Qualifications of
Alien, and the supporting evidence of the alien's qualifications, with
the advice that in the Bureau's opinion, a medical technologist does
not qualify as a. member of the professions or as a person with excep-'
tional ability in the sciences or the arts. No elaboration was made
by the Bureau. •
The opinion of the Bureau of Employment Security as to whether
an occupation is a professional one is advisory: The determination
of whether the alien is classifiable under section 203(a) (3) (or under
section 203(a) (6)) of the Act is one for the Service to make, in
accordance with section 204(b) of the Act, as amended. Since the

petition seeks the alien's classification under section 203(a) .(3), the
question to be decided is whether the alien. is classifiable as apiember
of the professions or as a person with, exceptional ability in the
661

Interim Decision #1600
or .the arts. If is determined that the alien is properlyy
classifiable either as a.member of the professions or as a person with
exceptional ability in the sciences or arts the Service will inform
the Bureau and request that the Bureau give consideration to the
question of whether a certification should be issued. It should be
noted that, although the Bureau did not issue a certification when
it furnished its advisory opinion, the Bureau has not stated that the
application for the certification had been denied. The Secretary of
Labor or his designated representatives (in this case the Bureau)
hare exclusive authority to determine whether the certification will
be denied or issued.
Examination of the occupations named in section 101(a) (32) of
the Act indicates the following characteristics common to all: (1)
recognition as a member of those professions normally requires the
successful completion of a specified course of education on the college
or university level, Culminating in the attainment of a specific type
of degree or diploma; and (2) the attainment of such degree or
diploma is usually the minimum requirement for entry into those

"Sciences

oeoupationi.

Thus, not every individual who is graduated from an accredited
college or university is classifiable as a member of the professions.
If the degree or diploma he obtains equips the individual to enter
an occupation for which the attainment of the degree or diploma is
not a realistic prerequisite, that occupation may not be considered to
be a profession. Also, if the degree or diploma obtained is so a:vocational in nature that it does not provide the recipient with a background which can be accepted as a realistic qualification for a specific
position, the recipient would not be classifiable as a member of the
professions on the basis of his educational attainment.
On the other hand, it must be recognized that in our modern
society there has been a great expansion in the number of occupations
for which graduation from a college or university is indeed a realistic prerequisite. Thus, a person with a degree or diploma from an
accredited .university or college (or with the equivalent experience)
which has equipped him to hold a position such as that of a specialized business executive, bank official, economist, mathematician,
chemist, physicist, pharmacologist, etc. may be regarded as a. "member of the professions" within the meaning of section 203(a) (3) of
the Act, as amended, if it is established that a person below that
educational level would not realistically be qualified for entry into

that field.In addressing ourselves to the question of whether the alien beneficiary in the instant case is entitled to third preference classification,
662

Interim Decision #1660
due note has been taken of the presence in the record of proceeding
' of a pamphlet issued by the Registry of Medical 'Technologists of
the American Society of Clinical Pathologists, -which refers to the
"profession of medical technology."
The Department of Labori its 1966=1967 edition of the Occupational Outlook Handbook,_ under the title Medical Teplisotogiste,
describes the requirements for entering that occupation, as follows:
-

The usual- minimum educational reitirement for beginning medical technologists is the completion of a specialized training program in medical
technology. Such training is given in 800 hospitals, of which over 600 are
affiliated with colleges and universities. For entianee to programs approved
by the American Medical Association, the prospective technologist must complete three years of undergraduate work, including courses in chemistry, biol-

ogy, and mathematics. A few schools require a bachelor's degree -for entry
into the program. The training usually requires twelve months of study and
. Includes extensive laboratory work. A bachelor's degree is often awarded
upon completion of the college tiMliated prograim. Eight universities also offer
advanced degrees in medical technology for those who plan to sperleitie in
teaching,- administration, or research.
Graduates•of the American Medical Association's approved schools may take
an examination to qualify for certifleation by the Registry of Medical Technologists of the American Society of Clinical Pathologists (ASCP). Technologists registered by the ASCP are preferred by many employers, especially in
large hospitals and research laboratories. In four states—Alabama, California,
Florida, and 'Hawaii—medical technologists must also be licensed by the am
propriate State agency.

Thus it appears while a bachelor's degree in medical technology is
obtainable, entry into the field of medical technology may be accomplished without the acquisition .of such a degree, such as when the
training program is given by a hospital which is not affiliated with
a college or university.
It is significant to note that volutag4 II of the Dictionary of Occupational Titles, Second Edition, which deals with Occupational
Classification, indicates that all occupations listed in the Dictionary
with occupational code numbers from 0-01. through 0-39. inclusive,
are "professional occupations," while those with occupational code
numbers from. 0.41 through 0.69 inclusive are "semiprofessional own.pations." Supplement 1 to the second edition of the -Dictionary of
Occupational Titles describes the position of medical technologist,
and assigns to that position the code number 0 40.01. In doing so,
the Department of Labor, which published the Dictionary, has classified this occupation as a "semiprofessional" one.
. Without in any way deprecating the training and valuable services
rendered by aliens engaged in this occupation, the Service concurs
in the advisory opinion rendered by the Department.of Labor that
medical technology is not a "profession" within the meaning of the
-

663

Interim Decision #1600
Act. The beneficiary, therefore, may not be considered as a member
of the professions, and the petition to accord her third preference
classification must necessarily be denied. ,
Examination of the evidence establishes that the beneficiary is
qualified for work itiColving a high degree of skill. Section 203(a)
(6) otithe Act, as amended, provides for sixth preference classification for aliens "capable of performing skilled or unskilled labor, not
of a temporary or seasonal nature, for which a shortage of employable and willing persons exists in the *United States." The denial bf
the petition for third preference classification is without prejudice
to determining her qualifications for sixth preference, if a petition
to accord her that classification, supported by the required Labor
Department certification, is submitted iu her behalf by an actual
or prospective employer.
ORDER: It is ordered that the petition to accord the beneficiary
third preference classification be and hereby is denied.

664

